Citation Nr: 0621960	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision of the RO.  

In June 2005, the Board remanded the veteran's case for 
additional evidentiary development.  

In December 2005, the RO granted service connection for 
bilateral tinnitus and assigned a 10 percent evaluation, 
effective on January 8, 2003.  As such, that issue is no 
longer on appeal.  



FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.  

2.  The veteran is not shown to have manifested complaints or 
findings of a hearing loss in service or for many years 
thereafter.  

3.  The veteran is shown to have reported having hearing 
problems in connection with private medical care in November 
2003.  

4.  The currently demonstrated bilateral hearing loss 
manifested by reduced pure tone results is not shown to be 
due to noise exposure or other event or incident of the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran is not shown to have a bilateral hearing loss 
disability due to disease or injury that was incurred in or 
aggravated by active duty, nor may a sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in August 2003, prior to the originating 
agency's initial adjudication of his claim.  The notice 
letter included notice of the evidence that would be 
pertinent and that he should submit such evidence.  

In a letters dated in July 2005, the veteran was asked to 
submit all pertinent evidence in his possession.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Other VA and private clinical 
records have been requested and associated with the record.  
Also, the Board remanded the veteran's claim in June 2005 for 
additional evidentiary development.  The veteran was accorded 
a VA examination in December 2005.  

Further, in a February 2006 letter, the RO inquired whether 
the veteran still desired a personal hearing.  However, no 
response was received from the veteran regarding the hearing.  
Under the circumstances, the Board finds that further 
assistance with respect to the claim is not required.  See 38 
U.S.C.A. § 5103A(a)(2).  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As explained hereinbelow, the Board has determined that 
service connection is not warranted.  Consequently, no 
disability rating or effective date for service connection 
for that disability will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, appropriate VA examinations have been performed.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  

The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
findings of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Additionally, service connection for certain diseases, such 
as a sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

A careful review of the veteran's service medical records 
dated from January 1976 to September 1979 shows essentially 
normal hearing.  

On the authorized audiological evaluation at separation in 
September 1979, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
5
5
-
5
LEFT
-
5
5
-
5

On the veteran's report of medical history, the veteran 
reported being in good health and having no ear/nose/throat 
trouble.  

The Board has reviewed the post-service medical evidence that 
consists of private and VA treatment records.  

In a private audiogram dated in November 2003, the Board 
notes that the findings were not interpreted by the examiner.  
However, the examiner recorded a history of military noise 
exposure from artillery and diagnosed the veteran with 
hearing loss and tinnitus.  

In an August 2005 lay statement, a fellow serviceman reported 
that he had served together with the veteran from August 1977 
to February 1978.  At that time, the veteran was assigned to 
a field artillery unit.  He experienced noise exposure from 
trainings that involved live fire missions and tanks.  

On VA audio examination in December 2005, the veteran was 
noted to have ringing in the ears and difficulty hearing 
conversation.  His family history was negative for hearing 
problems.  The veteran attributed his hearing impairment to 
noise exposure in service from artillery.  He denied having 
any civilian noise exposure.  

While the VA audiologist opined that the veteran's bilateral 
tinnitus was service-related, he did not find that the 
veteran's claimed bilateral hearing loss was of service 
origin.  

In this regard, the VA audiologist indicated that the 
veteran's hearing test results were not adequate for rating 
purposes.  The VA audiologist reported her review of the 
veteran's claims file that included service medical records.  

On audiological examination, the veteran's word recognition 
scores were noted to be poor and not representative of the 
veteran's communications ability.  The veteran was noted to 
have communicated well with the examiner without visual cues.  
While the actual results were not provided in the report, the 
VA audiologist interpreted the findings and opined that the 
veteran's pure tone thresholds were elevated compared to his 
speech recognition thresholds.  

The VA audiologist opined that the veteran's hearing was 
normal at separation from the military in 1979 and that his 
hearing loss was not caused by or the result of military 
noise exposure.  

Based on the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted in 
this case.  

Indeed, the veteran asserts that there is a causal 
relationship between his current hearing problems and noise 
exposure in service.  

As a layperson, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his statements as to etiology, without more, 
cannot be considered competent evidence for the purpose of 
establishing such a nexus or link to service.  Any assertions 
of having had hearing difficulty since service are not 
supported by the evidence of records.  

Significantly, the Board finds that the veteran is not shown 
to have reported or otherwise claimed hearing problems or 
noise exposure until he received private medical attention in 
November 2003.  

Absent other medical evidence to support the veteran's claim 
in this case, the Board must rely on the December 2005 VA 
examiner's opinion that the veteran's hearing loss was not 
related to noise exposure in service.  

The veteran has not provided competent evidence to support 
his assertions that the currently demonstrated hearing loss 
is due to any event or incident of his period of service.  

Accordingly, the Board finds that the claim on this 
evidentiary record must be denied.  



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


